Citation Nr: 0940800	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-29 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hepatitis B.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for lumbar strain.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 
to November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issues of entitlement to service connection for hearing 
loss, tinnitus, lumbar strain, and PTSD are addressed in the 
remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the Veteran if further action is 
required on his part.


FINDING OF FACT

The Veteran's service-connected hepatitis B is manifest by 
mild, intermittent fatigue and icterus (jaundice coloration).




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for service-connected hepatitis B have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.114 (Diagnostic Code 7345) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim for a higher 
initial rating for hepatitis B on appeal has been 
accomplished.  Through an April 2005 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claim.  By a March 2006 notice letter, 
the RO provided the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in September 2006, which followed the notice 
letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  Nonetheless, once the Veteran disagrees with an 
initial determination, other provisions apply to the 
remainder of the adjudication process, particularly those 
pertaining to the issuance of a statement of the case, which 
was done in this case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) 
(West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2009); Dunlap 
v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a 
remand for further VCAA notification is not necessary.

The Board also finds that the April 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue of a higher initial rating for hepatitis B on appeal.  
The Veteran's service treatment records (STRs) and personnel 
records have been obtained and associated with the claims 
file.  The Veteran identified the Kansas City VA Medial 
Center (VAMC) and the Heartland VAMC as treatment providers 
with relevant records.  Available records from those 
facilities were obtained.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

Additionally, in July 2005 the Veteran was afforded a VA 
examination, the report of which is of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are sufficient as they are predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  They 
consider the statements of the Veteran, and provide a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Hepatitis B

The Veteran contends that his hepatitis B has been more 
disabling than indicated by the assigned rating.  He 
therefore contends that a higher rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the Veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

Here, the Veteran's hepatitis B is evaluated under Diagnostic 
Code 7345 for chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, autoimmune 
hepatitis, hemochromatosis, drug-induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C) under which, a 
100 percent rating is warranted for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  A 60 percent rating is warranted for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 40 percent rating is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 20 percent rating is warranted for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 10 percent rating is warranted for 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  38 C.F.R. § 4.114 (Diagnostic Code 7345).

Following the rating criteria, note (1) provides:  evaluate 
sequelae, such as cirrhosis or malignancy of the liver, under 
an appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under DC 7354 and 
under a diagnostic code for sequelae.  (See § 4.14.).  Note 
(2) provides:  for purposes of evaluating conditions under 
diagnostic code 7345, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  Finally, note (3) 
provides:  hepatitis B infection must be confirmed by 
serologic testing in order to evaluate it under diagnostic 
code 7345.

In exceptional cases, where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service is 
authorized to approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to service-connected disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (2009).  The United States 
Court of Appeals for Veterans Claims (Court) held that the 
determination of whether a claimant is entitled to an extra-
schedular rating is a three-step inquiry.  Thun v. Peake, 
22 Vet. App. 111, 115-16 (2009).  The first step is to 
determine whether the evidence of record presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  If so, the second step is to determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors, such as marked interference with employment 
or frequent periods of hospitalization.  If the first two 
steps have been satisfied, the third step is to refer the 
claim to the under Secretary for Benefits or the Director of 
the Compensation and Pension Service for determination of 
whether an extra-schedular rating is warranted.

Of the post-service medical records associated with the 
claims file, none address the severity of the Veteran's 
hepatitis B symptomology.  Nonetheless, in a November 2005 
statement, the Veteran contends that his symptoms include 
jaundice coloration, yellow fingernails, toenail fungus, dark 
urine, and regular fatigue.  A May 2006 statement from the 
Veteran's wife indicates that the Veteran's hepatitis B 
symptoms include jaundice coloration, dark urine, toenail 
fungus, and regular fatigue.  

In July 2005, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted that the 
Veteran was treated for hepatitis while in service.  The 
examiner diagnosed the Veteran with hepatitis B, carrier 
status.  The examiner evaluated Veteran's hepatitis B 
symptoms as mild, intermittent fatigue; no malaise, nausea, 
anorexia, right quadrant pain, malnutrition, or hepatomegaly; 
normal liver size and consistency with no abdominal 
tenderness; and stated that the Veteran's "only residual 
symptoms of [hepatitis] B is fatigue and intermittent 
icterus."  The examiner concluded that the Veteran's 
disability had no significant effect on his occupation.

Based on the symptoms identified by the Veteran and his wife, 
and the July 2005 VA examination report, a 10 percent rating 
for service-connected hepatitis B is appropriate.  The 
Veteran's disability is manifest by mild, intermittent 
fatigue and icterus (jaundice coloration).  A 20 percent 
rating is not warranted because the Veteran does not 
experience malaise or anorexia, does not require dietary 
restriction or continuous medication, and has not had an 
incapacitating episode.  A 40 percent rating is not warranted 
because the Veteran does not experience malaise, anorexia, 
minor weight loss, or hepatomegaly and has not had an 
incapacitating episode.  A 60 percent rating is not warranted 
because the Veteran does not experience malaise, anorexia, 
substantial weight loss, or hepatomegaly has not had an 
incapacitating episode.  Finally, a 100 percent rating is not 
warranted because the Veteran does not experience near-
constant debilitating symptoms.  Therefore, the Board finds 
that a 10 percent rating is warranted for service-connected 
hepatitis B and a higher initial rating is not warranted for 
any period of the Veteran's claim.  See 38 C.F.R. § 4.114 
(Diagnostic Code 7345).

The above determination is based upon consideration of 
applicable rating provisions.  The Board finds that the 
Veteran's disability picture is not so exceptional that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See 38 C.F.R. § 3.321(b)(1).  The 
symptoms of his disability have been accurately reflected by 
the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun, 22 Vet. App. at 115-16.

In a September 2006 statement, the Veteran contends that, 
"the effects I suffer from hepatitis B are far more 
impacting on my life than a ten percent rating would 
reflect."  The Veteran's contentions amount to a call for an 
evaluation of his hepatitis B under alternative criteria.  
However, the Board is bound by the regulations and must 
evaluate the Veteran's disability as set forth therein.  
Therefore, because the objective medical evidence 
demonstrates that a 10 percent rating is appropriate, a 
higher initial schedular rating is not warranted for service-
connected hepatitis B at any time during the pendency of this 
claim.

For all the foregoing reasons, the Board finds that the claim 
for a higher evaluation for service-connected hepatitis B 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claim for a higher initial rating, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

An initial evaluation in excess of 10 percent for hepatitis B 
is denied.


REMAND

In a March 2005 statement, the Veteran contends that his 
hearing loss, tinnitus, lumbar strain, and PTSD begin during 
his period of active military service.  Thus, the Veteran 
contends that service connection is warranted for hearing 
loss, tinnitus, lumbar strain, and PTSD.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

I.  Hearing Loss and Tinnitus

In a November 2005 statement, the Veteran attributes his 
hearing loss and tinnitus to his period of active military 
service and contends that his hearing was not properly tested 
upon separation from service.  

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

A review of the Veteran's STRs reveals that the Veteran's 
March 1966 entrance examination report indicates normal 
hearing.  However, a January 1967 treatment record indicates 
treatment for left ear pain.  In addition, the Veteran's 
August 1968 separation examination report indicates that the 
Veteran reported hearing loss and ear trouble, but was found 
to have normal hearing.

A review of the Veteran's post-service treatment records 
reveals that the Veteran currently experiences hearing loss.  
A February 2005 record from Plastic Surgery of Warrensburg 
indicates a diagnosis of mild sloping to severe sensorineural 
hearing loss.  The treatment record does not provide an 
opinion as to the cause of the Veteran's disability.

In August 2005, the Veteran was afforded a VA examination in 
connection with these claims.  The examiner reviewed the 
claims file and examined the Veteran.  The examiner noted 
that the Veteran reported that his tinnitus was first 
manifest 20 years prior.  The examiner diagnosed the Veteran 
with a mild to severe degree sensory hearing loss 
bilaterally.  The examiner opined that it is less likely than 
not that hearing loss and tinnitus were caused by or a result 
of military related acoustic trauma.  The examiner supported 
his opinion with the evidence that the Veteran's August 1968 
separation examination report indicated normal hearing.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in connection with these claims are 
insufficient.  The VA examiner's opinions failed to address 
the Veteran's reported hearing loss in his August 1968 
separation examination report and the Veteran's January 1967 
treatment for left ear pain.  As such, the Board finds that 
further development is necessary to address the onset of the 
Veteran's hearing loss and tinnitus.  The Board will, 
therefore, remand the claims to schedule the Veteran for 
another VA examination to obtain a medical opinion regarding 
the medical probability that the Veteran's hearing loss or 
tinnitus are attributable to his period of active military 
service, including the Veteran's reported in-service hearing 
loss and in-service treatment for left ear pain.



II.  Lumbar Strain

In a November 2005 statement, the Veteran attributes his 
lumbar strain to an in-service incident in which he was blown 
from a guard tower.

A review of the Veteran's STRs reveals that the Veteran's 
March 1966 entrance examination report indicates a normal 
spine.  However, in June 1968, the Veteran was treated for 
back pain related to heavy lifting and was assigned 
restricted lifting duties.  The Veteran's August 1968 
separation examination report indicates that the Veteran 
reported back trouble, but was found to have a normal spine.  
In addition, the report includes a note that the Veteran had 
a "[b]ack injury in RVN-now OK."

A review of the Veteran's post-service medical treatment 
records reveals a January 2007 magnetic resonance imaging 
(MRI) report that indicates:  degenerative changes at 
vertebrae L4-5 and L5-S1 with associated spondylosis; grade 2 
spondylolisthesis of vertebra L5-S1 with associated 
spondylosis; bulging annuli at vertebrae L3-4, L4-5, and L5-
S1 with effacement of ventral thickness without significant 
central canal stenosis.

In July 2005, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  At the examination, the 
Veteran reported that he was blown out of a guard tower while 
in service in Vietnam, but was not hospitalized and was back 
to duty shortly after the incident.  The examiner noted that 
the Veteran's symptoms include frequent, severe low back pain 
radiating down the Veteran's posterior thighs to his toes, 
especially on the right, and that the Veteran is unable to 
walk more than a few yards.  An x-ray report reviewed at the 
examination indicated grade II spondylolisthesis of vertebrae 
L5-S1 with severe degenerative changes.  The examiner 
diagnosed the Veteran with lumbar strain.  Regarding whether 
the Veteran's disability is attributable to the Veteran's 
period of active military service, the examiner stated "I 
cannot resolve this issue without resorting to mere 
speculation."  Ultimately, the examiner failed to provide an 
opinion.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the onset of the Veteran's lumbar 
strain.  The Board will, therefore, remand the case to 
schedule the Veteran for a VA examination to obtain a medical 
opinion regarding the medical probability that the Veteran's 
lumbar strain is attributable to his period of active 
military service, including the June 1968 back pain.

III.  PTSD

In a May 2005 statement, the Veteran attributes his PTSD to a 
February 1968 or March 1968 in-service incident in which the 
Veteran's truck convoy was ambushed in Quinon, Vietnam and 
one survivor died in the Veteran's arms.

In addition to the general provisions of service connection, 
establishing service connection for PTSD specifically 
requires:  medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2009); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in-
service stressor actually occurred.  However, if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  38 C.F.R. § 3.304(f)(1).

A review of the Veteran's post-service medical treatment 
records reveals a June 2005 psychiatric examination that 
indicates the Veteran reported that, after he arrived in 
Vietnam, his duties changed and he ended up doing guard duty 
for different units and was "shot down" from a guard tower 
in Quinlan, but not injured.  In addition, the Veteran 
reported that he was near a truck that was hit by enemy fire 
and one survivor of the attack died in his arms.  The 
examiner diagnosed the Veteran with combat related PTSD.

In a July 2005 memorandum, the RO indicates that the Veteran 
was assigned to Company D, 40th Signal Battalion and served 
in Vietnam from August 1967 to July 1968.  However, the RO 
concluded that there was insufficient information to verify 
the Veteran's claimed in-service stressor.  There is no 
indication that the RO attempted to contact the Joint 
Services Records Research Center (JSRRC) to verify the 
Veteran's claimed in-service stressor.  

The VA Adjudication and Procedure Manual currently states 
that a denial of a PTSD claim because of an unconfirmed 
stressor is improper unless certain sources of information 
confirm that the claimed stressor can not be verified.  The 
sources of information include JSRRC, the National Archives 
and Records Administration (NARA), and the Marine Corps 
University Archives (MCUA).  M21-1MR, Part III, Subpart iv, 
ch. 4, sec. H(32)(k) (2009).  As such, the Board finds that 
that further development is necessary to attempt to verify 
the Veteran's claimed in-service stressors to include the 
ambush while on convoy duty to Quinon in February or March 
1968.  After seeking verification of stressful experiences 
reported by the Veteran, the AOJ should arrange for the 
Veteran to undergo VA examination for the purposes of 
determining whether any corroborated in-service event is 
sufficient to support a diagnosis of PTSD.  



Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment 
records pertinent to hearing loss, 
tinnitus, lumbar strain, and PTSD from 
the Kansas City VAMC and the Heartland 
VAMC, and any other medical facility 
identified by the Veteran, and associate 
the records with the claims folder.  
Assist the Veteran in obtaining any 
identified records.

2.  Undertake any necessary development 
to independently verify the Veteran's 
claimed in-service stressors, including 
contacting JSRRC or other appropriate 
agency.  A record search should at least 
encompass the time period from February 
1968 to March 1968, when the Veteran 
asserts that he came upon an ambushed 
truck with wounded soldiers while he was 
assigned to Company D of the 40th Signal 
Battalion.  The search should include 
unit and organizational histories, daily 
staff journals, operational reports, 
after action reports, combat or command 
chronologies, and casualty records, as 
appropriate.  Any additional action 
necessary for independent verification of 
the alleged stressor, to include follow-
up action requested by the contacted 
entity, should be accomplished.  If the 
search for corroborating information 
leads to negative results, this should be 
documented in the claims file.  Then, 
notify the Veteran of this fact, explain 
the efforts taken to obtain the 
information, and describe any further 
action to be taken.

3.  Schedule the Veteran for a VA 
audiological examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, without good 
cause, could adversely affect his claim.  
See 38 C.F.R. § 3.655 (2009).)  The 
claims file, including a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran (including a 
history of both in-service and post-
service acoustic trauma), conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has hearing loss 
and/or tinnitus.  The examiner should 
then discuss the etiology and the onset 
of any diagnosed disability.  The 
examiner should indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
diagnosed disability is related to the 
Veteran's period of active military 
service.  In addition, the examiner 
should describe the effects of any 
diagnosed hearing impairment on the 
Veteran's daily life.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  The 
bases for the opinion(s) provided should 
be explained in detail.  (The Board 
recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if 
speculation is required to do so.)

4.  Schedule the Veteran for a VA 
orthopedic examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, without good 
cause, could adversely affect his claim.  
See 38 C.F.R. § 3.655 (2009).)  The 
claims file, including a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a low back 
disability.  The examiner should then 
discuss the etiology and the onset of any 
diagnosed disability.  The examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed disability is related to the 
Veteran's period of active military 
service.  In addition, the examiner 
should indicate whether the Veteran 
experiences functional loss due to 
limited or excess movement, pain, 
weakness, excess fatigability, or 
incoordination (to include during flare-
ups or with repeated use).  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  
The bases for the opinion(s) provided 
should be explained in detail.  (The 
Board recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if 
speculation is required to do so.)

5.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, without good 
cause, could adversely affect his claim.  
See 38 C.F.R. § 3.655 (2009).)  The 
claims file, including a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a psychiatric 
disability.  The examiner should then 
discuss the etiology and the onset of any 
diagnosed disability.  The examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed disability is related to the 
Veteran's period of active military 
service.  Specifically, the examiner 
should relate any diagnosed PTSD to 
specific in-service stressors including, 
but not limited to, the stressors 
identified in this remand.  If any 
diagnosed PTSD is not attributable to an 
in-service stressor, the examiner is to 
indicate the incident that is the cause 
of any diagnosed PTSD.  The bases for the 
opinion(s) provided should be explained 
in detail.  (The Board recognizes that a 
certain degree of conjecture is required 
to arrive at any medical opinion; the 
examiner should state the medical 
probabilities even if speculation is 
required to do so.)

6.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If any report is 
deficient in any manner, it should be 
returned to the examiner.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for hearing loss, tinnitus, 
lumbar strain, and PTSD.  If any benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


